Citation Nr: 1706888	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  15-14 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for breast cancer, to include as secondary to the service-connected brain tumor.  

2.  Entitlement to a rating in excess of 60 percent for a brain tumor.  

3.  Entitlement to an effective date prior to July 16, 2010 for the grant of service connection for a brain tumor.


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from December 1980 to February 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  This matter is currently under the jurisdiction of the RO in St. Petersburg, Florida.  

In an October 2014 rating decision, the RO granted service connection for a brain tumor, effective September 28, 2010.  The RO assigned a 10 percent disability rating effective September 28, 2010, a 100 percent disability rating effective July 20, 2011, and a 10 percent rating from September 1, 2011.

In a November 2014 notice of disagreement, the Veteran's agent submitted a statement alleging clear and unmistakable error (CUE) in VA actions to various claims.  The agent did not specify a rating decision in which CUE is claimed to have been involved.  Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This has not been done.  Accordingly, there was no specific CUE claim filed by or on behalf of the Veteran.

In an April 2015 rating decision, the RO granted an effective date of July 16, 2010 for the grant of service connection for brain tumor.  The RO also granted a 60 percent disability rating for a brain tumor, effective from July 16, 2010 and September 1, 2011

In a separate April 2015 rating decision, the RO denied service connection for breast cancer.

In April 2015, the RO issued a statement of the case addressing the issue of an earlier effective date for the grant of service connection for a brain tumor and an increased rating for a brain tumor.  In May 2015, the Veteran filed a notice of disagreement as to the earlier effective date claim and service connection for breast cancer.  In a February 2016 substantive appeal, the Veteran withdrew her claim for an increased rating for a brain tumor and indicated continued appeal of the earlier effective date claim.  Later in February 2016, the RO informed the Veteran that the February 2016 substantive appeal had not been timely and that her appeal period had passed.  However, the Board finds that as the Veteran indicated continued disagreement with the earlier effective date decision within a month of the April 2015 statement of the case (with the May 2015 notice of disagreement).  As such, the Board finds the earlier effective date claim to have been appealed to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for breast cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1980 to February 1989.  
      
2.  On February 13, 2016 prior to the promulgation of a decision in the appeal, for an increased rating for a brain tumor, the Board received notification from the appellant, through her authorized representative, that a withdrawal of this appeal is requested.

3.  In final decisions dated in January 1997 and April 2007, the RO denied service connection for a brain tumor.  

4.  Following the April 2007 rating decision, the next claim for service connection for a brain tumor was received on July 16, 2010.

5.  In an April 2015 rating decision, the RO established an effective date of July 16, 2010 for the grant of service connection for a brain tumor.    


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal, for an increased rating for a brain tumor, by the Veteran  through her authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The claim for an effective date earlier than July 16, 2010 for the award of service connection for a brain tumor is denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Board observes that the Veteran has appealed with respect to the propriety of the effective date assigned for the grant of service connection for a brain tumor.  VA's General Counsel has held that no VCAA notice is required for such a downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, with regards to the earlier effective date claim, there is no outstanding information or evidence that would help substantiate the claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

II. Increased Rating for a Brain Tumor

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn this appeal for an increased rating for a brain tumor and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal, for an increased rating for a brain tumor, and it is dismissed.

II. Earlier Effective Date Claim

In an October 2014 rating decision, the RO granted service connection for a brain tumor, effective September 28, 2010.  In an April 2015 rating decision, the RO granted an earlier effective date of July 16, 2010, for the grant of service connection for brain tumor.

In a November 2014 statement, the Veteran reported that service connection should be granted back to her date of military service.  In the February 2016 substantive appeal, the Veteran's agent claimed that an effective date of March 25, 1996, or January 8, 1997, (around the time the Veteran was diagnosed with a brain tumor) was warranted, based on the perceived failure of VA to not give a sympathetic reading to the Veteran's filing.

As to the Veteran's contention that because VA has deemed the brain tumor to have probably developed during service and thus granted service connection based on that possibility, service connection should be granted from service.  Although the Board is sympathetic to the Veteran's claim, it cannot find legal merit in that argument.  

In general, for disability compensation for service connection, unless the claim is received within one year of the Veteran's discharge from service (in which case an effective date of the day after separation could be established), the effective date is the "date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (b)(2)(i).  See also 38 U.S.C.A. § 5110 (a) ("Unless specifically provided otherwise..., the effective date of an award based on an original claim [or] a claim reopened after final adjudication . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."). 

The Veteran did not file any claims, including as to a brain disorder, within a year of her February 1989 discharge.  Indeed, the Veteran did not provide any kind of statement to VA that could be construed as either a formal or informal claim for benefits until April 1996.  As such, an effective date from service or the day after service is not possible.

Over seven years following her discharge from service, in April 1996, the Veteran filed her first claim for benefits - a formal application for service connection for a "1987 rt. ankle condition (loss of feeling/numbness/rt-side paralysis) 1981 nervousness (concussion due to rt ankle giving out 12/95)."

In a later April 1996 statement, she indicated that she believed her tumor dated back to service, and that her nervous problems and foot problems were tied to the tumor.

The RO deemed the Veteran's April 1996 statement to indicate an informal claim for service connection for a brain tumor, and subsequently developed and adjudicated the claim.  In a January 1997 rating decision, the RO specifically denied the issue of service connection for a brain tumor.  The record shows that the RO provided a letter to the Veteran explaining its decision, a copy of the rating decision, and her right to appeal.  The Veteran did not file a notice of disagreement as to the issue and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103.  

Following a September 2004 claim for service connection for a brain tumor, in a February 2005 rating decision, the RO denied service connection for a brain tumor, finding that new and material evidence had not been submitted and notified the Veteran of her appeal rights.  The Veteran again did not file a notice of disagreement as to any issue of that rating decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d) 20.302, 20.1103.  

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable.  After the January 1997 rating decision no evidence pertaining to the Veteran's claim was associated for years after such decision was made.  Similarly, after the February 2005 rating decision, no evidence, much less material evidence, was associated with the claims file for years after the decision.  As such, each rating decision is final.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Veteran's agent has argued that an earlier effective date is warranted because VA has the duty to give a sympathetic reading of the Veteran's filings.  In a May 2015 notice of disagreement, the Veteran's agent indicated that an effective date of 1996 was warranted, as "[i]t has been well-established that VA must not only adjudicate claims expressly raised by the Veteran but also claims that are reasonably raised in the evidence of record."  In a November 2014 notice of disagreement, the agent claimed that it is clear and unmistakable error "for the VA to fail to properly construe pleadings as a claim for VA benefits when those pleadings (or possibly the record) reasonably raised, such a claim."

However, the Board finds that there are no claims for service connection for a brain tumor made by the Veteran that have not been fully adjudicated.  VA took the Veteran's informal claim for a brain tumor from an April 1996 statement, and adjudicated the issue of service connection for a brain tumor in January 1997 rating decision.  After the January 1997 rating decision, the next communication by the Veteran to VA was the September 2004 informal claim for service connection for a brain tumor.  VA adjudicated that claim in the February 2005 rating decision.  

After the February 2005 rating decision, there was no further communication from the Veteran until June 8, 2010, when she submitted copies of VA medical records documenting treatment for multiple disorders in 2004, with no statement attached.  The Board notes that those records were duplicative of records considered by the RO in the February 2005 rating decision.  Furthermore, the records provided were general and about multiple different disorders, the vast majority of which were psychological in nature.  The records contained no indication that the Veteran was seeking any benefits, much less benefits regarding a brain tumor.  As such, they cannot be construed as a pleading for a brain tumor claim received on June 8, 2010.  

Also on June 8, 2010, the Veteran made a request for a copy of her military records, which also cannot be construed as an informal claim for service connection for a brain tumor.  Under 38 C.F.R. § 3.155(a) (2010), an "informal claim must identify the benefit sought."  Neither the copy of medical records provided by the Veteran nor the service records request made by the Veteran in June 2010 identified a benefit sought.

The next communication from the Veteran was the July 16, 2010, informal claim for service connection for a brain tumor.  The Veteran has already been granted an effective date of July 16, 2010 for service connection for a brain tumor.

Given the communications from the Veteran, the Board finds that there were no informal claims made by the Veteran prior to July 16, 2010, that had not been fully adjudicated by the RO.  

The Board notes that in the February 2016 substantive appeal, the Veteran's agent argued that: 
	
	If the VA did not furnish the claimant with a printed application form for the 	claimant to complete and ultimately granted the claim, it obviously 	concluded that the claimant satisfied any filing requirements that existed.  In 	this circumstance, whether or not the claimant ever submitted a complete 	printed form would not be relevant to the setting of the appropriate effective 	date.  

The Board finds that the RO accepted the Veteran's informal claims of April 1996 and September 2004.  The RO subsequently adjudicated those informal claims in a January 1997 and April 2007 rating decision, respectively.  Furthermore, the July 16, 2010, claim was also informal and VA adjudicated and subsequently granted it.  There is no indication that VA has ever disputed the filing of an informal claim for service connection for a brain tumor or required that the Veteran submit a printed form.  As such, there is no indication that the Veteran's effective date was somehow affected by any lack of a pre-printed claim form.

As noted above, the effective date is the "date of receipt of claim, or date entitlement arose, whichever is later [emphasis added]."  38 C.F.R. § 3.400(b)(2)(i).  Service connection for a brain tumor was finally denied by the January 1997 rating decision, and again by the February 2005 rating decision.  The Veteran did not provide any communications that could be taken as a formal or informal claim for service connection for a brain tumor after the February 2005 rating decision, until July 16, 2010.  The RO thus established an effective date from the date of the July 16, 2010 claim.  An effective date prior to July 16, 2010 cannot be granted.  


ORDER

The appeal, for an increased rating for a brain tumor, is dismissed.

Entitlement to an effective date prior to July 16, 2010, for the grant of service connection for a brain tumor is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a January 2014 statement, the Veteran's agent claimed that the Veteran's breast cancer developed secondary to "her in service lead poisoning and or her service connected brain cancer."  

The record is unclear as to what the Veteran's contentions are as to how she was exposed to lead in service.  The Board further notes that the Veteran has also submitted evidence regarding possible exposure to lead, asbestos, and cleaner in service, but has been unclear as to how she claims such exposure occurred.  (June 2012 correspondence).  The AOJ should have the Veteran clarify what kind of exposures she is claiming and how she claims such exposures occurred.  To the extent possible, the AOJ should then verify whether such claimed exposures occurred.  All determinations made by the AOJ as to any kind of exposure should be associated with the claims file.

Additionally, the AOJ obtained a VA examination in June 2016.  Unfortunately, although the VA medical opinion addressed the question of service connection secondary to the service-connected brain cancer, the opinion did not address whether the Veteran has breast cancer on a direct basis.  VA must provide an adequate VA medical opinion that addresses all the Veteran's contentions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The AOJ should request that the June 2016 VA examiner review the records and provide an addendum opinion.  

Any unassociated VA medical records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any unassociated VA treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the Veteran and request that she clarify her contentions as to how her claimed breast cancer developed.  Request that she verify what chemicals/agents she is claiming to have exposure to in service, and how such exposure occurred.

3.  The AOJ, to the extent possible, should verify any claimed chemical/agent exposure reported by the Veteran, if provided sufficient evidence.  Any findings made by the AOJ should be associated with the claims file.

4.  After the above development has been accomplished, have the June 2016 VA examiner review the claims file and provide an addendum medical opinion to address the question of service connection for breast cancer on a direct basis.  If the June 2016 VA examiner is unavailable, obtain a medical opinion from another appropriate examiner.

The opinion provider should note in the examination report that the claims folder and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  

Following a review of the Virtual claims files, which includes VA treatment records and the August 2014 private medical opinion of Dr. B. Moench, the VA medical opinion provider should offer an opinion on the following:

a)  Does the Veteran currently have breast cancer?  A current disability is one shown at any time since around 2015, even if it has since resolved.

b)  Is it at least as likely as not that any breast cancer is the result of a disease or injury in active service?  

The examiner should specifically consider the Veteran's lay statements of record (including as to lead, asbestos, and cleanser exposure), to specifically include her responses to the AOJ's request for clarification regarding her claimed exposure and any AOJ verification of exposure made.  

c)  Is it at least as likely as not that the Veteran's service-connected brain tumor caused or aggravated (permanently worsened beyond that due to the natural disease process) any breast cancer?  

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history, to include the August 2014 letter from Dr. B. Moench, and relevant medical science as applicable to this case which may reasonably explain the medical guidance in the study of this case.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to specifically include all evidence received since the August 2016 statement of the case.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


